While concurring with the majority opinion and concurring opinion of Judge Christley, this writer feels the following analysis is merited.
In Swanton v. Stringer (1975), 42 Ohio St. 2d 356, 71 O.O.2d 325, 328 N.E.2d 794, the Ohio Supreme Court addressed the sufficiency of language used to establish a causal relationship between exposure to dust and debris and the aggravation of a pre-existing condition. In examining the medical testimony given, the court noted that in order to create a question of proximate cause, it *Page 685 
was not necessary for the testifying expert to employ "legallyprecise language." Id. at 360, 71 O.O.2d at 327,328 N.E.2d at 798. Although never citing the Swanton decision, the Supreme Court clarified Swanton in Shumaker v. Oliver B. Cannon  Sons,Inc. (1986), 28 Ohio St. 3d 367, 28 OBR 429, 504 N.E.2d 44, by noting that opinions expressed by medical experts must be couched in terms of probabilities — further noting that "[o]pinions expressed with a lesser degree of certainty must be excluded as speculative." (Emphasis added.) Id. at 369, 28 OBR at 430, 504 N.E.2d at 46.
In Shumaker, the plaintiff's medical expert offered his opinion using the following verbiage: "* * * `with a reasonable degree of probability, it is likely that this combination of those three chemicals could have caused the cancer.'" Id. at 368-369, 28 OBR at 430, 504 N.E.2d at 46. Holding that this expression of opinion was insufficient proof of proximate cause to permit the jury to consider the testimony, the court concluded although the medical expert stated that "he was testifying to a `reasonable degree of probability,' he modified his statement by the word `could.' Thus, he was not testifying that the cancer was causally linked to the exposure, but only that such a causal connection could, but not necessarily did,exist." (Emphasis added.) Id. at 369, 28 OBR at 431,504 N.E.2d at 47.
Swanton and Shumaker should be read as providing the following rule of law: While it is not necessary to constrain medical experts to the use of legally precise language, it is nevertheless imperative to require their testimony to affirmatively express more than a possibility. It is necessary to clearly reach the crest of probability. Thus, their diction is to be couched in verbiage consistent with reasonable probability or certainty. Any parenthetical or descriptive language that creates a modification or equivocation of that standard runs afoul of Shumaker. However, this writer does not interpret Shumaker to mean that only one set of magical, operative diction may comply with this requirement. Common sense and usual meanings may be applied to determine if given words employed in a case achieve that standard. Consequently, statements such as "I think it was definitely due to the stress that he experienced at work" constitute sufficient certainty to establish a question of fact for the jury.
Appellees point to several subsequent statements made by the expert where he used the word "could." This does not destroy the certainty of the previous statements of probability. UnlikeShumaker, where the expert never expressed an opinion rising above the level of possibility or speculation, here the medical expert did express an opinion of probable causal relation. Subsequent recantations of certainty on cross-examination do not destroy the admissibility *Page 686 
of the testimony, but act as impeachments of the expert's credibility. Therefore, I join in the reversal.